Title: To John Adams from J. D. Schweighauser, 2 April 1779
From: Schweighauser, John Daniel
To: Adams, John


     
      Sir
      Nantes 2 April 1779
     
     I am favoured with your kind Letter of the 26 Instant and return you my sincere thanks for the good Councils and assistance you have given Cap Landais persuaded how conducive this will be to forward his departure. I send an Express to inform that the Milford the british Ship proposed for the Exchange of Prisoners is just arrived in our River with ninety Seven Americans and to direct if you judge it advisable that an equal number of English Sailors should be, brought here in the Alliance as this would save the considerable expence of conducting them here by Land. I mention this as I apprehend no danger of revolt in Persons at the eve of being released and that I think it easy for Captain Landais to secure them before he puts to sea. I will send to day to Mr. William’s for your three Trunks and keep them till the Alliance’s arrival with your box of books which is safely arrived comed to hand. I am happy to see that the fleet of Merchantmen and others sailed so well escorted, the fine weather we have since had will have certainly pushed her a great way towards her destination.
     The Letter I have received by the Carteel ship is addressed to me by the Commissioners of the Sick and hurt seamen which seems to me very extraordinary, the Captain has not wrote. But I will send a Person to taulk with him on our business, I should have been happy to have from The honorable B Franklin Esqr. directions how to act with the Captain in case he should ask any refreshments &ca. With respects I have the honor to be Sir Your mo: humble & mo: obedt. servant
     
      J. Dl. Schweighauser
     
    